    Case 2:19-cr-00771-WJM Document 49 Filed 01/27/21 Page 1 of 2 PageID: 73



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES,
                                                             No. 2:19-cr-77l (WJM)
        V.
                                                                    OPINION
 TAMIR BARNES.


WILLIAM J. MARTINI, U.S.D.J.:

      This matter comes before the Court on a motion by Defendant pro se Tamir Barnes
(“Defendant”) for compassionate release and a reduction in sentence. ECF No. 48. The
Government did not file a response. For the reasons stated below, Defendant’s motion is
DENIED.

       I.     BACKGROUND

        Tarnir Barnes was initially arrested by an ATF agent on August 8, 2019 following his
participation in a drug transaction. On September 5, 2019, Mr. Barnes pled guilty to
possession of a firearm after having been convicted of a felony, possession with intent to
distribute cocaine, and possession of a firearm in furtherance of a drug trafficking crime.
Barnes was sentenced on June 24, 2020 to a prison term of $4 months on each of Counts One
and Two to be served concurrently and a term of 60 months on Count Three to be served
consecutive with five years of supervised released to follow.

       II.    DISCUSSION

        Defendant moves for release pursuant to 18 U.S.C. 3553(a), which requires that, when
imposing a sentence, “The Court      .   . impose a sentence sufficient, but not greater than
                                             .



necessary, to comply with the purposes set forth in paragraph (2) of this subsection.”
Defendant also cites to United States v. Cooper, 437 F.3d 324 (3d Cir. 2006) (holding that the
trial court acted within its discretion in refusing to depart downward at sentencing); United
States v. Gicnter, 462 F.3d 237 (3d Cir. 2006) (holding that in sentencing, the trial court may
consider the crack/powder cocaine differential in the Sentencing Guidelines as a factor, but
not as a mandate, in the post-Booker sentencing process); United States v. Stevens, 223 F.3d
23 (3d Cir. 2000) (holding that the trial court acted within its discretion in refusing to depart
downward at sentencing). Here, Defendant is not challenging the validity of his sentence
pursuant to § 3553, by claiming, for instance, that the Court improperly applied the § 3 553(a)
factors. Rather, he asks the Court to reduce his sentence because of a series of changes at the
Essex County Correctional Facility (“ECCF”) as a result of the Covid-19 pandemic, that
    Case 2:19-cr-00771-WJM Document 49 Filed 01/27/21 Page 2 of 2 PageID: 74



Defendant claims violate his constitutional rights. The Court evaluates Defendant’s request
for release pursuant to 18 U.S.C. § 3582(c)( l)(A)(i).

       Under 18 U.S.C. § 3582(c)(1)(A), a court may exercise its discretion and grant a
defendant’s motion to reduce his term of imprisonment if it finds that “extraordinary and
compelling reasons warrant such a reduction” and “such a reduction is consistent with
applicable policy statements issued by the Sentencing Commission.” In light of the Covid
19 pandemic, “[t]he ‘extraordinary and compelling reasons’ inquiry logically has two
components: (a) identification of a medical condition that renders the defendant particularly
vulnerable to serious consequences if infected with COVID- 19; and (b) the likelihood of
COVID- 19 infection, with particular reference to conditions in the institution in which the
defendant is incarcerated.” United States v. Moore, No. 19-101 (KM), 2020 WL 4282747, at
*3 (D.N.J. July 27, 2020); United States e. Henderson, No. CR 15-0329 (ES), 2020 WL
5055081, at *3 (D.N.J. Aug. 26, 2020) (quoting Moore).

        Here, Defendant claims no medical condition at all, let alone one which would render
him vulnerable to serious consequences if infected with COVID-19. Rather, Defendant points
to various constitutional deprivations related to: (1) his status as a pre-trial Defendant; (2)
severe isolation due to quarantine; (3) lack of visitor access; (4) lack of access to religious
services; (5) lack of access to medical care. Although Courts across the country have
adjudicated hundreds of requests for release, the Court is unaware of, and Defendant does not
cite to, any cases where a Court has recognized constitutional deprivations like those alleged
here as “extraordinary and compelling reasons” warranting a reduction in sentence. The Court
nevertheless addresses some of Defendant’s contentions. First, he is not a “pre-trial detainee”
as he claims. See ECF No. 47. Secondly, Defendant Barnes fails to allege constitutional
deprivation with any specificity. For instance, he does not state what religious service he
lacks access to or what medical care he was denied because of the Covid- 19 pandemic. Lastly,
Defendant fails to explain why, even if he could prove the alleged constitutional violations,
release is the appropriate remedy.

      III.    CONCLUSION

      Defendant’s motion for compassionate release and a reduction in sentence pursuant to
18 U.S.C. § 3582(c)(l)(A)(i) is DENIED.

        An appropriate order follows.



                                                 WILLI4. MARTINI, U.S.D.J.

Date: January 27, 2020
